Citation Nr: 1626710	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  06-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to September 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2012, the Board remanded the Veteran's claim to the RO for further evidentiary and procedural development.  In September 2015, the Board issued a decision, which denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order that remanded the case to the Board for compliance with the Joint Motion. 

As will be discussed below, in August 2009, the Veteran submitted a claim wherein she asserted that there was clear and unmistakable error in a December 1989 rating decision with respect to a claim of entitlement to service connection for a mediastinal mass.  This claim has not been adjudicated by the RO and, therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  Here, the Court remanded the Board's September 2015 decision based on the Joint Motion.  Accordingly, in order to prevent prejudice to the Veteran, the Board's September 2015 decision which addressed the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass must be vacated.  A new decision concerning this issue will be entered as if the September 2015 decision by the Board had never been issued.


REMAND

In April 2001, the Veteran submitted the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass.  After this claim was denied in a March 2002 rating, the Veteran perfected an appeal and the claim has been certified to the Board for appellate review.

During the pendency of this appeal, the Veteran submitted a claim in August 2009, wherein she asserted that there was clear and unmistakable error in a December 1989 rating decision as the RO, in part, denied her claim as one for entitlement to service connection for a mediastinal mass and not as one for §1151 benefits.  

The RO issued a February 2010 rating decision wherein it determined that the December 1989 rating decision did not contain clear and unmistakable error as to the denial of the Veteran's claim of entitlement to service connection for a left wrist growth.  In September 2014, the RO issued another rating decision finding that no revision was warranted in the 1989 decision denying service connection for a mediastinal mass.  The RO has not adjudicated the Veteran's claim that the December 1989 rating decision contained clear and unmistakable error by not addressing entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

Because the RO has not yet fully adjudicated the Veteran's August 2009 claim that there was clear and unmistakable error in the December 1989 rating decision, the Board referred the claim to RO for the appropriate action.  The Board finds that the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass is inextricably intertwined with the referred claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(holding that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Consequently, the Board finds that a remand is warranted for the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass.

Regarding the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass, the Veteran was provided with a VA examination in March 2006 and a November 2011 medical expert opinion from the Veterans Health Administration (VHA); however, these opinions are inadequate.  

The March 2006 VA examiner only addressed whether the Veteran's described residuals of the July 1989 surgery were a result of the surgery and due to negligence.  The examiner did not make any determinations as to whether the residuals that were related to the surgery were reasonably foreseeable.  Furthermore, the wording of the opinions offered was speculative.  For example, the examiner stated that the Veteran "compromiseable recurrent laryngeal nerve was probably unavoidable."  Also, the examiner stated that "I would think that because this [Veteran]'s BMI is in excess of 30 and her anemia, the shortness of breath is related to these factors."  Finally, the examiner merely made a conclusory statement that the Veteran's gastroesophageal reflux disease was not reasonably related to her surgery.  No rationale was provided for this opinion.   

Regarding the November 2011 VHA expert's opinion, further testing was suggested in order to determine persistence or resolution of phrenic nerve injury, which has not been completed.  

In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).
Accordingly, the case is remanded for the following action:

1.  The RO must adjudicate the Veteran's claim that the December 1989 rating decision contained clear and unmistakable error by not addressing entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

2.  After the above development and any other additional development deemed necessary have been completed, the Veteran's claims file must be provided to an appropriate VA examiner who has not previously examined the Veteran.  The claims file must be made available to the examiner for review.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  

Based on review of the record, the examiner is requested to provide opinions as to the following matters regarding the VA treatment:

What are the Veteran's current residuals of the July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass?

Are the current residuals the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care?

If there are residuals of VA treatment, did VA fail to exercise the degree of care that would be expected from a reasonable health care provider; or is any additional disability the result of an event not reasonably foreseeable; or did VA furnish the hospital care or medical treatment without the Veteran's informed consent?

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must also specifically discuss March 2006 VA opinion and November 2011 VHA opinion.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

